DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 should read -- An air-conditioning apparatus, comprising: the centrifugal fan of claim 1; and a heat exchanger disposed in a position facing [[a]] the discharge port of the centrifugal fan.--; a discharge port was claimed in Claim 1, Line 6
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 & 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As to Claim 1, the limitation “in comparison with a centrifugal fan including a standard circumferential wall having a spiral shape defined by a predetermined extension rate in cross-section perpendicular to the rotational shaft of the fan”, in Lines 16-18, is indefinite.  The limitation describes structure for comparison which is not part of the claimed invention.  This is an example of the claim being narrative, since the claim attempts to compare the instant application to prior art.  Since Claim 1, and all dependent claims, are only claiming a centrifugal fan, not multiple centrifugal fans, and structure from a centrifugal fan which is not part of the claimed centrifugal fan is being claimed, the scope of the claim is not clear.  Additionally, it is not clear what constitutes “a standard circumferential wall having a spiral shape defined by a predetermined extension rate in cross-section perpendicular to the rotational shaft of the fan”, since nearly all centrifugal fans with a spiral shape have “a predetermined extension rate in cross-section perpendicular to the rotational shaft of the fan”.  As such, it is not clear what the bounds of “a standard circumferential wall” are, making the limitation indefinite.  To overcome this rejection, Applicant should positively claim the structure of the claimed invention, not a comparison of the instant invention with the prior art.  For the purpose of examination, the limitation will be interpreted as “a reference logarithmic spiral shape in cross-section perpendicular to the rotational shaft of the fan”.
The limitation “in the circumferential wall, at a first end being a boundary between the circumferential wall and the tongue portion and at a second end being a boundary between the circumferential wall and the discharge portion, a distance L1 between an axis of the rotational shaft and the circumferential wall being equal to a distance L2 between the axis of the rotational shaft and the standard circumferential wall, the distance L1 being greater than or equal to the distance L2 between the first end and the second end of the circumferential wall”, in Lines 19-25, is indefinite.  The definition of distance L2 relies on structure which is not part of the claimed instant invention, where L2 is defined as the distance “between the axis of the rotational shaft and the standard circumferential wall”.  Similar to the above rejection, the use of structure from 
The limitation “at an angle Θ shifted from a first reference line in a direction of rotation of the fan between the first reference line and a second reference line in cross-section perpendicular to the rotational shaft of the fan, the first reference line connecting the axis of the rotational shaft and the first end to each other, the second reference line connecting the axis of the rotational shaft and the second end to each other”, in Lines 30-34, is indefinite.  The limitation attempts to define an angle Θ.  However, the limitation has not defined any part of the angle.  The limitation only states there is an angle between the first and second reference lines, but does not define the three points --or two intersecting lines, where the intersection is also defined-- required to define the angle.  This lack of definition renders the limitation indefinite.  Additionally, the use of the term “connecting” to define the first and second reference lines would lead one of ordinary skill in the art to conclude the reference lines are physical structure.  Θ defined by the first reference line and the third reference line”. 
The limitation “the plurality of extended portions include: two extended portions in a section in which the angle Θ is 90 degrees or more and less than the angle α formed by the second reference line; and the distance L1 is greater than the distance L2 in the circumferential wall forming a region between the two extended portions”, in Lines 35-39, is indefinite.  The term “the angle α” lacks antecedent basis.  The angle α has not been fully defined.  The limitation only defines the angle α as being formed by the second reference line.  However, as described above, an angle must be defined by three points --or two intersecting lines, where the intersection is also defined--.  The limitation only provides one line --the second reference line--, so the angle α has not been fully defined.  Additionally, it is not clear how the distances L1 and L2 are “in the circumferential wall”.  The circumferential wall defines distance L1, and the distance L2 is not in contact with the circumferential wall when L1 is greater than L2 --i.e., at the extended portions--.  For the purpose of examination, the limitation will be interpreted as “the plurality of extended portions include: two extended portions located in a section of the circumferential wall in which the angle Θ is 90 degrees or more and less than an angle α formed between the first reference line and the second reference line in a rotational direction of the fan; and the distance L1 is greater than the distance L2 in a region between the two extended portions.”
As to Claim 2, the limitation “the two extended portions include: a maximum point in a section in which the angle Θ is 90 degrees or more and less than 180 degrees; and an other maximum point in a section in which the angle Θ is 180 degrees or more and less than an angle α formed by the second reference line”, is indefinite.  It is not clear if “a maximum point”, in Line 10, or “an other maximum point”, in Line 12, is part of the maximum points first defined in Claim 1, Lines 27-28, or if the maximum points in Claim 2 are different from the maximum points in Claim 1.  Additionally, the angle α was already defined in Claim 1, Lines 36-37.  It is not clear if the angle α defined in Claim 2 is the same angle α defined in Claim 1, or if they are different angles.  For the purpose of examination, the maximum points defined in Claim 2 will be considered part of the maximum points defined in Claim 1; and the angle α defined in Claim 2 will be considered to be the same angle α defined in Claim 1.
As to Claim 3, the limitation “the plurality of extended portions include: the two extended portions and an other extended portion, the two extended portions and the other extended portion include a first extended portion including the first maximum point P1 in the section in which the angle Θ is 0 degrees or more and less than 90 degrees; a second extended portion including the second maximum point P2 in the section in which the angle Θ is 90 degrees or more and less than 180 degrees; and a third extended portion including the third maximum point P3 in the section in which the angle Θ is 180 degrees or more and less than an angle α formed by the second reference line”, in Lines 1-11, is indefinite.  It is not clear if the first, second, and third maximum points are the same maximum points first defined in Claim 1, Lines 27-28, or if the maximum points defined n Claim 3 are different than the maximum points defined in Claim 1.  For the purpose of examination, the first, second, and third maximum points defined in Claim 3 will be interpreted as the maximum points first defined in Claim 1.
The limitation “when a point at which the difference LH is smallest in a section in which the angle Θ is 0 degrees or more and equal to or less than an angle at which the first maximum Θ is 90 degrees or more and equal to or less than an angle at which the second maximum point P2 is positioned is a second minimum point U2; a point at which the difference LH is smallest in a section in which the angle Θ is 180 degrees or more and equal to or less than an angle at which the third maximum point P3 is positioned is a third minimum point U3”, in Lines 12-20, is indefinite.  It is not clear if “a section in which the angle Θ is 90 degrees or more and equal to or less than an angle at which the second maximum point P2 is positioned”, in Lines 15-17, and “a section in which the angle Θ is 180 degrees or more and equal to or less than an angle at which the third maximum point P3 is positioned”, in Lines 18-20, is the same “section in which the angle Θ is 90 degrees or more and less than the angle a formed by the second reference line”, in Claim 1, Lines 36-37.  Both of the sections defined in Claim 3 fall within the definition of the section defined in Claim 1.  Therefore, it is not clear if the sections in Claim 2 are the same section in Claim 1, or if they are different sections.  For the purpose of examination, the sections in Claim 2 will be interpreted as sections within the section defined in Claim 1.
The limitation “a relationship of the extension rate B > the extension rate C, and the extension rate B the extension rate A > the extension rate C, or a relationship of the extension rate B > the extension rate C, and the extension rate B > the extension rate C > the extension rate A is satisfied”, in Lines 30-33, is indefinite.  The limitation is presented as a Markush limitation where two further limiting options are provided.  The first option is “a relationship of the extension rate B > the extension rate C, and the extension rate B the extension rate A > the extension rate C”, and the second option is “a relationship of the extension rate B > the extension rate C, and the extension rate B > the extension rate C > the extension rate A is satisfied”.  Both options are broken into two conditions, both of which must be met.  However, the two conditions in each option are partially superfluous.  For example, the first option requires 
As to Claim 4, the limitation “the plurality of extended portions include: the two extended portions and an other extended portion, the two extended portions and the other extended portion include a first extended portion including the first maximum point P1 in the section in which the angle Θ is 0 degrees or more and less than 90 degrees; a second extended portion including the second maximum point P2 in the section in which the angle Θ is 90 degrees or more and less than 180 degrees; and a third extended portion including the third maximum point P3 in the section in which the angle Θ is 180 degrees or more and less than an angle α formed by the second reference line”, in Lines 1-11, is indefinite.  It is not clear if the first, second, and third maximum points are the same maximum points first defined in Claim 1, Lines 27-28, or if the maximum points defined n Claim 3 are different than the maximum points defined in Claim 1.  For the purpose of examination, the first, second, and third maximum points defined in Claim 3 will be interpreted as the maximum points first defined in Claim 1.
The limitation “when a point at which the difference LH is smallest in a section in which the angle Θ is 0 degrees or more and equal to or less than an angle at which the first maximum point P1 is positioned is a first minimum point U1: a point at which the difference LH is smallest in a section in which the angle Θ is 90 degrees or more and equal to or less than an angle at which the second maximum point P2 is positioned is a second minimum point U2; a point at which the difference LH is smallest in a section in which the angle Θ is 180 degrees or more and equal to or less than an angle at which the third maximum point P3 is positioned is a third Θ is 90 degrees or more and equal to or less than an angle at which the second maximum point P2 is positioned”, in Lines 15-17, and “a section in which the angle Θ is 180 degrees or more and equal to or less than an angle at which the third maximum point P3 is positioned”, in Lines 18-20, is the same “section in which the angle Θ is 90 degrees or more and less than the angle a formed by the second reference line”, in Claim 1, Lines 36-37.  Both of the sections defined in Claim 3 fall within the definition of the section defined in Claim 1.  Therefore, it is not clear if the sections in Claim 2 are the same section in Claim 1, or if they are different sections.  For the purpose of examination, the sections in Claim 2 will be interpreted as sections within the section defined in Claim 1.
As to Claim 5, the limitation “the plurality of extended portions include: the two extended portions and an other extended portion, the two extended portions and the other extended portion include a first extended portion including a first maximum point P1 in the section in which the angle Θ is 0 degrees or more and less than 90 degrees; a second extended portion including a second maximum point P2 in the section in which the angle Θ is 90 degrees or more and less than 180 degrees; and a third extended portion including a third maximum point P3 in the section in which the angle Θ is 180 degrees or more and less than an angle α formed by the second reference line”, in Lines 7-18, is indefinite.  It is not clear if the first, second, and third maximum points are the same maximum points first defined in Claim 1, Lines 27-28, or if the maximum points defined n Claim 3 are different than the maximum points defined in Claim 1.  For the purpose of examination, the first, second, and third maximum points defined in Claim 3 will be interpreted as the maximum points first defined in Claim 1.
The limitation “the distance L1 is greater than the distance L2 in the circumferential wall forming a region from the second extended portion to the third extended portion”, in Lines 19-20, is indefinite.  The grammar of the limitation makes it difficult to determine what is being 
As to Claim 7, the limitation “the distance L2 between the axis of the rotational shaft and the standard circumferential wall relative to the increase of the angle Θ is an extension rate J”, in Lines 11-12, is indefinite.  The limitation is indefinite for reasons similar to the rejection for the use of the term “standard circumferential wall”.  As stated in the Claim 1 rejection above, the limitation describes structure for comparison which is not part of the claimed invention.  This makes the scope of the claim unclear, and prevents one of ordinary skill in the art from concluding what constitutes a “standard circumferential wall.  To overcome this rejection, Applicant should positively claim the structure of the claimed invention, not a comparison of the instant invention with the prior art.  For the purpose of examination, the limitation will be interpreted as “the distance L2 between the axis of the rotational shaft and the reference logarithmic spiral shape relative to the increase of the angle Θ is an extension rate J”.
As to Claim 8, the limitation “the circumferential wall bulges out, at a position facing the circumferential portion of the main plate, in a direction parallel to the rotational shaft, and the distance L1 is greatest at a position facing the circumferential portion of the main plate in the direction parallel to the rotational shaft in the circumferential wall”, is indefinite.  Instant application Paragraph 0034 discusses the circumferential wall bulging out at position 4c1.  Distance L1 and position 4c1 are shown in instant application Figures 15-17 as being 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 & 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Higashida (U.S. Patent 7,604,043), in view of JP’498 (JPS5870498 - see attached translation).
As to Claim 1, Higashida teaches a centrifugal fan (3), comprising: a fan (31b) including a main plate (41b) having a disk-shape (41b is described as a discoid, which one of ordinary skill in the art would interpret as disc-shaped), and a plurality of blades (42b) installed on a circumferential portion (as shown in Figures 3/4) of the main plate (41b); and a scroll casing (32b/44b/45b) configured to house (as shown in Figures 3/4)  the fan (31b), the scroll casing (32b/44b/45b) including a discharge portion (37b) forming a discharge port (35b) from which an air flow generated by the fan (31b) is discharged (Column 12, Lines 62-57), and a scroll portion 
Higashida does not teach a reference logarithmic spiral shape in cross-section perpendicular to the rotational shaft of the fan; a first end of the circumferential wall being a boundary between the circumferential wall and the tongue portion and a second end of the circumferential wall being a boundary between the circumferential wall and the discharge portion, a distance L1 between an axis of the rotational shaft and the circumferential wall being greater than or equal to a distance L2 between the axis of the rotational shaft and the logarithmic spiral shape; the circumferential wall including a plurality of extended portions between the first end and the second end of the circumferential wall, the plurality of extended portions comprising maximum points each having a length being a difference LH between the distance L1 and the distance L2; a first reference line defined between the axis of the rotational shaft and the first end, a second reference line defined between the axis of the rotational shaft and the second end, a third reference line defined between the axis of the rotational shaft and the circumferential wall in a plane perpendicular to axis of the rotational shaft between the first reference line and the second reference line in a rotational direction of the fan; an angle Θ Θ is 90 degrees or more and less than an angle α formed between the first reference line and the second reference line in a rotational direction of the fan; and the distance L1 is greater than the distance L2 in a region between the two extended portions.  See the 112(b) rejection above for claim interpretation.
JP’498 describes an air blower with a scroll casing, and teaches a reference logarithmic spiral shape (S or 1) in cross-section perpendicular (the view of Figure 2) to the rotational shaft (see Figure 2 below) of the fan (Figure 2); a first end (1’-1) of the circumferential wall (1’) being a boundary (as shown in Figure 2) between the circumferential wall (1’) and the tongue portion (see Figure 2 below) and a second end (1’-4) of the circumferential wall (1’) being a boundary (as shown in Figure 2) between the circumferential wall (1’) and the discharge portion (see Figure 2 below), a distance L1 (see Figure 2 below) between an axis (see Figure 2 below) of the rotational shaft (see Figure 2 below) and the circumferential wall (1’) being greater than or equal to (as shown in Figure 2) a distance L2 (see Figure 2 below) between the axis (see Figure 2 below) of the rotational shaft (see Figure 2 below) and the logarithmic spiral shape (S or 1); the circumferential wall (1’) including a plurality of extended portions (a/b/c) between (as shown in Figure 2) the first end (1’-1) and the second end (1’-4) of the circumferential wall (1’), the plurality of extended portions (a/b/c) comprising maximum points (essentially where each of the lead lines for a/b/c point to on circumferential wall 1’ in Figure 2, and where each of the L1 arrows point to in Figure 2 below) each having a length being a difference LH between the distance L1 and the distance L2 (this is a definition between structure which has already been taught by JP’498, which is shown in Figure 2); a first reference line (see Figure 2 below) defined between the axis (see Figure 2 below) of the rotational shaft (see Figure 2 below) and the first end (1’-1), a second reference line (see Figure 2 below) defined between the axis (see Figure 2 below) of the rotational shaft (see Figure 2 below) and the second end (1’-4), a third reference Θ (this is a definition between structure which has already been taught by JP’498, which is shown in Figure 2) defined by the first reference line (see Figure 2 below) and the third reference line (any line between the axis of the rotational shaft and the circumferential wall 1’ in Figure 2), the plurality of extended portions (a/b/c) include: two extended portions (b/c) located in a section (the section of circumferential wall 1’ between 1’-2 and 1’-4 in the direction of arrow 4 in Figure 2) of the circumferential wall (1’) in which the angle Θ is 90 degrees or more (the angle between 1’-1 and 1’-2 is 90 degrees) and less than an angle α (the angle defined by points 1’-1, the rotation axis, and 1’-4) formed between the first reference line (see Figure 2 below) and the second reference line (see Figure 2 below) in a rotational direction (arrow 4) of the fan (Figure 2; extended portions b/c are between 1’-2 and 1’-4); and the distance L1 (see Figure 2 below) is greater than (as shown in Figure 2) the distance L2 (see Figure 2 below) in a region (the region between 1’ and 1/S between 1’-2 and 1’-4 in Figure 2) between (as shown in Figure 2) the two extended portions (b/c).

    PNG
    media_image1.png
    941
    795
    media_image1.png
    Greyscale

JP’498 Figure 2, Modified by Examiner


As to Claim 2, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach the two extended portions (JP’498 b/c in Figure 2) include: a maximum point (where L1 points within JP’498 b, as shown in JP’498 Figure 2 in the Claim 1 rejection above) in a section (between 1’-2 and 1’-3 in JP’498 Figure 2) in which the angle Θ is 90 degrees (between the first reference line and 1’-2, as shown in JP’498 Figure 2 in the Claim 1 rejection above) or more and less than 180 degrees (between the first reference line and 1’-3, as shown in JP’498 Figure 2 in the Claim 1 rejection above); and an other maximum point (where L1 points within JP’498 c, as shown in JP’498 Figure 2 in the Claim 1 rejection above) in a section (between 1’-3 and 1’-4 in JP’498 Figure 2) in which the angle Θ is 180 degrees (between the first reference line and 1’-3, as shown in JP’498 Figure 2 in the Claim 1 rejection above) or more and less than an angle α (between the first reference line and 1’-4, as shown in JP’498 Figure 2 in the Claim 1 rejection above) formed by the second reference line (as shown in JP’498 Figure 2 in the Claim 1 rejection above).  See the 112(b) rejection above for claim interpretation.

As to Claim 5, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach the plurality of extended portions (JP’498 a/b/c) include: the two extended portions (JP’498 b/c) and an other extended portion (JP’498 a), the two extended portions (JP’498 b/c) and the other extended portion (JP’498 a) include a first extended portion (JP’498 a)  including a first maximum point P1 (approximately 45 degrees from JP’498 1’-1 in the rotational direction according to JP’498 arrow 4 in JP’498 Figure 2) in the section (JP’498 a)  in Θ is 0 degrees (JP’498 1’-1) or more and less than 90 degrees (JP’498 1’-2); a second extended portion (JP’498 b) including a second maximum point P2 (approximately 135 degrees from JP’498 1’-1 in the rotational direction according to JP’498 arrow 4 in JP’498 Figure 2) in the section (JP’498 b) in which the angle Θ is 90 degrees (JP’498 1’-2) or more and less than 180 degrees (JP’498 1’-3); and a third extended portion (JP’498 c) including a third maximum point P3 (approximately 225 degrees from JP’498 1’-1 in the rotational direction according to JP’498 arrow 4 in JP’498 Figure 2) in the section (JP’498 c) in which the angle Θ is 180 degrees (JP’498 1’-3) or more and less than an angle α (JP’498 1’-4) formed by the second reference line (as shown in JP’498 Figure 2 in the Claim 1 rejection above); and the distance L1 (as shown in JP’498 Figure 2 in the Claim 1 rejection above) is greater than the distance L2 (as shown in JP’498 Figure 2 in the Claim 1 rejection above) in the circumferential wall (JP’498 1’) forming a region from the second extended portion (JP’498 b) to the third extended portion (JP’498 c).  See JP’498 Figure 2 below for clarification.

    PNG
    media_image2.png
    834
    758
    media_image2.png
    Greyscale

JP’498 Figure 2, Modified by Examiner


As to Claim 8, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach the circumferential wall (JP’498 1’) bulges out (at the maximum point in 
As to Claim 9, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach the circumferential wall (JP’498 1’) has a protruding portion (JP’498 a) in a circumferential direction (about the Higashida shaft extending from the right side of Higashida motor 33 into the left side of Higashida fan 31b in Higashida Figure 2) of the rotational shaft (the shaft extending from the right side of Higashida motor 33 into the left side of Higashida fan 31b in Higashida Figure 2), the protruding portion (JP’498 a) protruding to the radial direction (radially outward from the shaft, as shown in JP’498 Figure 2 in the Claim 1 rejection above) of the rotational shaft (the shaft extending from the right side of Higashida motor 33 into the left side of Higashida fan 31b in Higashida Figure 2).
As to Claim 10, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach an air-sending device (Higashida 1), comprising (as shown in Higashida Figure 4): the centrifugal fan (Higashida 3) of claim 1 (as described in the Claim 1 rejection 
As to Claim 11, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach an air-conditioning apparatus (Higashida 1), comprising (as shown in Higashida Figure 4): the centrifugal fan (Higashida 3) of claim 1 (as described in the Claim 1 rejection above); and a heat exchanger (Higashida 104) disposed in a position facing (as shown in Higashida Figure 10) a discharge port (Higashida 35b) of the centrifugal fan (Higashida 3).
As to Claim 12, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach a refrigeration cycle apparatus (Higashida 1), comprising (as shown in Higashida Figure 4)the centrifugal fan (Higashida 3) of claim 1 (as described in the Claim 1 rejection above).

Allowable Subject Matter
Claims 3, 4 & 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 3, the prior art of record teaches a centrifugal fan with all of the limitations of Claim 1, and the extended portions with respective maximum separated by a defined angle from minimum points, but does not teach “a relationship of the extension rate B ≥ the extension rate A > the extension rate C, or the extension rate B > the extension rate C ≥ the extension rate A is satisfied (see 112(b) above for interpretation clarification)”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 3.  The closest art of record is Higashida, in view of FP’498, as described in the Claim 1 rejection above.  However, FP’498 is silent on the exact dimensions defining each of the extended portions (FP’498 a/b/c), so does not explicitly teach the extension rate relationships defined in the limitation.  Instant application Paragraph 0029 explicitly provides reasoning for this relationship, stating “As FP’498 without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 3, is neither anticipated nor made obvious by the prior art of record.
Claim 7 depends on Claim 3, and would therefore also be found allowable.

	
As to Claim 4, the prior art of record teaches a centrifugal fan with all of the limitations of Claim 1, and the extended portions with respective maximum separated by a defined angle from minimum points, but does not teach “a relationship of the extension rate C > the extension rate B > the extension rate A is satisfied”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 4.  The closest art of record is Higashida, in view of FP’498, as described in the Claim 1 rejection above.  However, FP’498 is silent on the exact dimensions defining each of the extended portions (FP’498 a/b/c), so does not explicitly teach the extension rate relationships defined in the limitation.  Instant application Paragraph 0030 explicitly provides reasoning for this relationship, stating “As a result [of the respective extension rate relationships], the centrifugal fan 1 can improve the air-sending efficiency while reducing the noise.”  As such, it would not be obvious to one of ordinary skill in the art to modify FP’498 without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 4, is neither anticipated nor made obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hancock (2004/0253092), Smiley (5,570,996), and Reither (4,913,621) each teach extended portions from a logarithmical spiral shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746